DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Response to Amendment
Due to applicant’s amendment filed on June 10, 2022, the claim objections and the 112(b) rejections in the previous office action (dated 03/17/2022), are hereby withdrawn. Claims 4 and 10 have been amended, claims 8-9 were previously presented, and claims 1-3 and 5-7 were previously cancelled. 
	Therefore, claims 4 and 8-10 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Paul Teng on June 15-16, 2022.
The application has been amended as follows: 
	In claim 4, Ln. 2-3, the phrase, “…a tubular skirt portion…” has been change to “…a [[tubular]] skirt portion…”
	In claim 4, Ln. 11-12, the phrase, “…the tubular skirt portion of the cap body…” has been change to “…the [[tubular]] skirt portion [[of the cap body]]…”
	In claim 9, Ln. 3, the phrase, “…the skirt portion of the cap body…” has been change to “…the skirt portion [[of the cap body]]…”

Allowable Subject Matter
Claims 4 and 8-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein each regulating portion amongst the plurality of regulating portions is arranged in the circumferential direction between corresponding locking portions, and said each regulating portion amongst the plurality of regulating portions is positioned closer to the top plate portion than each of the plurality of locking portions that regulates the movement of the sealing member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

	
	

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736